Citation Nr: 1645476	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  11-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for coronary artery disease, status post bypass graft, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2010 and June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Boise, Idaho (RO).  

The Veteran testified at a January 2014 Board videoconference hearing.  The hearing transcript is of record.  

The Board remanded the appeal in February 2014 to attempt to verify the Veteran's alleged herbicide exposure.  The Board finds that the agency of jurisdiction substantially complied with the Board's remand instructions in conducting the requested development, and the Board may proceed with a decision on at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  Symptoms of diabetes mellitus and an ischemic heart disease, to include coronary artery disease, were not chronic in service and continuous after service separation. 

3.  Diabetes mellitus and coronary artery disease did not manifest to a compensable degree within one year of separation from service.

4.  Currently diagnosed diabetes mellitus, type II, is not etiologically related to service.  

5.  Currently diagnosed coronary artery disease is not etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for coronary artery disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  March 2010 and April 2011 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing his claims for service connection based on exposure to an herbicide agent.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, service personnel records, unit histories provided by the U.S. Army and Joint Services Records Research Center (JSRRC), VA treatment records, and the Veteran's statements and testimony.

The Veteran was afforded a May 2010 VA examination to address diabetes mellitus and he submitted an August 2014 Ischemic Heart Disease Disability Benefits Questionnaire.  VA medical opinions, however, were not requested to address his claimed disabilities.  The Board finds that VA medical opinions are not necessary to address service connection for diabetes mellitus or coronary artery disease.  VA must provide a VA medical examination or opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus or coronary artery disease in service.  Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, there is no duty to provide a VA examination or medical opinion.  

As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide, no symptoms, injury, or disease related to diabetes mellitus or coronary artery disease in service.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claim for service connection because there is no relevant injury, disease, event, or exposure in service to which the current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2015) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury, symptoms in service, the Board finds a VA examination or opinion is not necessary for disposition of the claim. 

The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  On remand, the AOJ made additional attempts to verify the Veteran's alleged exposure through the JSRRC's review of command histories of the U.S.S. Bradley, U.S.S. Hanson, and U.S.S. Bronstein.  The JSRRC stated that command histories of the U.S.S. Bronstein do not document that the ship operated in brown water, docked, and do not show that personnel stepped foot in Vietnam.  The National Archives and Records Administration and JSRRC stated in March 2014 and July 2014 correspondence that the dates provided for the review of deck logs exceeds the maximum cumulative 60-day period for such a request, and absent additional details or a more specific time frame, such research could not be conducted.  The Board finds, therefore, that the AOJ has substantially complied with the Board's remand instructions in attempting to verify through deck logs or other relevant sources whether the Veteran's ships docked in a Vietnamese port.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the Veteran has alleged that he was exposed to herbicide agents when he went ashore in Vietnam while serving aboard the U.S.S. Bronstein, and he further specified in hearing testimony that such exposure occurred between September 1972 and May 1973.  The Board finds that an additional remand for review of deck logs for the U.S.S. Bronstein is not necessary in this case because JSRRC research and personnel records have confirmed that the Veteran's ship was not located in Da Nang or the waters off the coast of Vietnam during the time on which the Veteran was stationed aboard the ship from March 1973.  

Additionally, the Veteran does not allege herbicide exposure while he was on board any of the ships on which he was station.  Instead, he alleges that he was exposed to Agent Orange on shore in Vietnam.  Accordingly, the Board finds that additional development regarding the probability of exposure in Da Nang Harbor or other locations in which the Veteran' ship was docked is not necessary.  Cf. Gray v. McDonald, 27 Vet. App. 313 (2015).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Diabetes mellitus and ischemic heart disease, to include coronary heart disease, are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id at note 3.  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service Connection Analysis 

The Veteran contends in July 2012, May 2013, and January 2014 statements and in January 2014 hearing testimony that he was exposed to Agent Orange on shore in Vietnam while he was stationed aboard the U.S.S. Bronstein.  He testified in January 2014 that serving while aboard the U.S.S. Bronstein in Da Nang Harbor, he went to get parts for the ship on shore and reported that the ship was morred pier side for three to four days.  He reported that he went ashore two or three times while the ship was morred.  He has also submitted photographs reported to be from a cruise book for the U.S.S. Bronstein.  He contends that these photographs show that the ship was morred pier side while in Da Nang Harbor.  He testified that he went ashore between September 1972 and April 1973.  The Veteran contends that service connection is warranted for diabetes mellitus and coronary artery disease based the alleged herbicide exposure.
 
The Veteran has currently diagnosed diabetes mellitus and coronary artery disease.  See VA treatment records.  A May 2010 VA examination indicates that diabetes mellitus was initially diagnosed in 2006, and an August 2014 Ischemic Heart Disease Disability Benefits Questionnaire, completed by the Veteran's VA primary care provider, shows that coronary artery disease was first diagnosed in June 2003.  The Veteran underwent coronary bypass surgery in July 2003.  

The Veteran's DD Form 214 and personnel records show that he served in the Navy as a machinery repairman from March 1970 to November 1973.  Service personnel records show that he served aboard the U.S.S. Bole from July 1970 to November 1970, the U.S.S. Bradley form December 1970 to April 1972, the U.S.S. Hanson from April 1972 to February 1973, and the U.S.S. Bronstein from March 1973 to August 1973.

The Board finds that the Veteran did not have actual duty or visitation in the Republic of Vietnam.  The AOJ attempted to verify the Veteran's account of having been exposed to herbicides on shore in Vietnam while serving on Board the U.S.S. Bronstein between 1972 and 1973.  However, research conducted by the JSRRC shows that the histories do not document that the U.S.S. Bronstein operated in brown water, do not document that the ship docked, and no ships personnel were recorded as going ashore in Vietnam.  

Personnel records show that the Veteran served aboard the U.S.S. Hanson from April 1972 to February 1973, and the U.S.S. Bronstein from March 1973 to August 1973.  Command histories for the U.S.S. Hanson show that the ship departed the U.S. Naval Station in San Diego, California for a Western Pacific (WESTPAC) deployment in April 1972.  From April to May 1972, the ship was located in the coastal waters of the Republic of Vietnam, from June to July 1972, the ship conducted operations in the Da Nang area.  The ship was also located in Da Nang in August 1972 and in September 1972.  In October 1972, the ship was in Hong Kong, Subic Bay in the Republic of the Philippines, and was then underway for San Diego, California on October 23, 1972.  While command histories show that the U.S.S. Hanson was located in Da Nang Harbor and the waters off shore of Vietnam during the period between June 1972 and September 1972, they do not show that the ship was docked on shore at any time, nor does the Veteran contend that he went on shore in Vietnam while serving on the U.S.S. Hanson.  Instead, in a June 2014 statement, the Veteran reported with regard to his service aboard the U.S.S. Hanson that he was in Da Nang Harbor between September 1972 and November 1972 but did not recall if he was ever ashore during this time.  

The Board finds that the Veteran's statements, indicating that he was exposed to Agent Orange while the U.S.S. Bronstein was moored pier side in Da Nang Harbor, are not credible.  JSRRC unit research does not tend to support the Veteran's claim of exposure.  Personnel records show that the Veteran was assigned to the U.S.S. Bronstein beginning in March 1973.  The command histories for the U.S.S. Bronstein show that the ship departed the U.S. Naval Station in San Diego, California on a WESTPAC deployment on August 19, 1972.  The ship was located at Yankee Station in the northern Gulf of Tonkin off the coast of Vietnam from September 1972 to October 1972.  The ship conducted Naval gunfire support operations in the coastal waters of the Republic of Vietnam in December 1972.  The U.S.S. Bronstein departed Kaohsiung, Taiwan on January 1, 1973, conducted support duties at Yankee Station in January 1973, and returned to San Diego on March 3, 1973.  The JSRRC stated that command histories do not document that the ship operated in brown water, docked, or that personnel stepped foot in Vietnam.  A ship history for the U.S.S. Bronstein, associated with the record in February 2011, shows, consistent with JSRRC command histories that the ship completed its Vietnam War duties in March 1973 when it returned to San Diego, California.  At that time, the ship underwent an extensive overhaul and did not deploy again until November 1973.  

The Board finds that while the Veteran contends that he was on the U.S.S. Bronstein, when it docked pier side in Da Nang Harbor, Vietnam, and that he went ashore during this time, personnel records show the Veteran did not report at the U.S.S. Bronstein until March 5, 1973, after the ship had returned to San Diego, California from its WESTPAC deployment.  The Board finds that information from official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  In support of his claim, the Veteran has submitted photographs, reported to be from the U.S.S. Bronstein's cruise book in an attempt to verify that the ship docked in Da Nang Harbor during his WESTPAC deployment.  The Board finds that photographs from the cruise book are not clear.  They show photographs of a ship, including a docked ship labeled under "Da Nang Republic of South Vietnam," but do not clearly identify the name of the docked ship or the date in which the photograph was taken.  The Board finds that photographs submitted by the Veteran do not tend to verify that the U.S.S. Bronstein was docked in Da Nang Harbor during any time period in which the Veteran was assigned to the ship, and do not tend to support his assertion that he went on shore in Vietnam at any time.  

Service treatment records also indicate that the Veteran was located at the Naval Station in San Diego between December 1972 and May 1973, and not in the waters off shore of Vietnam.  The Veteran received treatment at the Regional Dispensary at the Naval Station in San Diego, California in December 1972.  In January 1973, he was found to be qualified for transfer.  Personnel records indicate that the Veteran was transferred to the U.S.S. Bronstein in February 1973, but did not report to the ship until March 5, 1973, when it returned to the Naval Station in San Diego.  The Veteran again received treatment at the Naval Station in San Diego in May 1973, during the period in which he was stationed aboard the U.S.S. Bronstein.

The Board finds that the Veteran's lay statements with regard to his exposure to Agent Orange while he was stationed aboard the U.S.S. Bronstein is inconsistent with findings in service personnel records, service treatment records, and command histories for the ship, which show that the ship was not located near Vietnam at the time the Veteran was assigned to it.  Accordingly, the Board finds that lay statements and testimony provided by the Veteran are not credible, and the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service.  Therefore, herbicide exposure cannot be presumed.  The Board finds, additionally, that actual exposure to an herbicide agent has not been shown.

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for diabetes mellitus and coronary artery disease on a direct basis.  

Service treatment records do not identify any injury, symptoms, or treatment related to diabetes mellitus or a coronary artery disease in service.  The Veteran has not otherwise identified symptoms related to diabetes mellitus or coronary artery disease in service, or injuries or incidents, other than the alleged herbicide exposure, which has not been confirmed in this case.  The Veteran does not contend that diabetes or an ischemic heart disease, to include coronary artery disease, was manifest in service or shortly after service.  Instead, the record shows that diabetes mellitus was diagnosed in 2006, and coronary artery disease was diagnosed in 2003, decades after service.  Accordingly, the Board finds that symptoms of diabetes mellitus and coronary artery disease were not chronic in service and continuous after service separation.  Because diabetes mellitus and coronary artery disease did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 
38 C.F.R. § 3.303(b) is not warranted. 

The Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus or coronary artery disease.  There is no evidence of complaints related to, treatment for, or diagnoses of diabetes mellitus or coronary artery disease during active service, and there is no indication of symptoms, treatment, or diagnoses for his claimed disabilities until decades after service separation.  

While an August 2014 letter from the Veteran's VA primary care provider, a nurse practioner, shows that the Veteran was encouraged to seek service connection for ischemic heart disease based on possible exposure to Agent Orange based on his report of "boots on ground in Vietnam while at port," the Board finds that this statement, premised upon an unsubstantiated account of the Veteran, does not tend to verify the alleged exposure to Agent Orange in service, nor does it relate a current diagnosis of coronary artery disease to service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus and coronary artery disease is not warranted.  

To the extent that the Veteran contends that diabetes mellitus and coronary artery disease are related to Agent Orange exposure in service, due to the lack of corroborating evidence in official documents or elsewhere, and inconsistencies shown by the record in the Veteran's report regarding the alleged exposure, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agent in service.  See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection diabetes mellitus and coronary artery disease.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for diabetes mellitus, type II, is denied. 

Service connection for coronary artery disease, status post bypass graft, is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


